                                          Case 4:17-cr-00034-JSW Document 463 Filed 06/26/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 17-cr-00034-JSW-2 (KAW)
                                   8                    Plaintiff,
                                                                                              ORDER REGARDING
                                   9             v.                                           CORRESPONDENCE
                                  10     BRANDON JONES,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 25, 2019, the Court received correspondence from Mr. Jones. In order to preserve

                                  14   the document in the record, the Court orders that the correspondence be filed under seal. The

                                  15   Court directs that this document shall be served on defense counsel. The Court will take no action

                                  16   on this document or on any documents submitted by Mr. Jones himself. Defense counsel is

                                  17   directed to serve a copy of this order on Mr. Jones.

                                  18          IT IS SO ORDERED.

                                  19   Dated: June 26, 2019
                                                                                              __________________________________
                                  20                                                          KANDIS A. WESTMORE
                                  21                                                          United States Magistrate Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
